On Petition for Rehearing.
Hadley, P. J.
2. — Appellant, in its brief for a rehearing, earnestly argues that the contract in question should be declared invalid, for the reason that by its terms appellee is given the right to fix tolls. It does not appear that it has exercised this right, or that the tolls on appellee’s lines exceed those fixed on the lines of the Commercial Telephone Company or the Eel River Telephone Company, or that they are in any sense oppressive. On the contrary, the finding of the court is that the service of appellee to the public is in all respects equal to that of the Commercial Telephone Company and the Eel River Telephone Company. We should not go further than the contention of the parties. When it is shown that appellee is charging exorbitant or oppressive rates, it will be time enough to consider that question.
Petition for rehearing overruled.